Exhibit 99.1 For Immediate Release SL Industries Announces 2015 First Quarter Results MT. LAUREL, NEW JERSEY, May 6, 2015 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the first quarter ended March 31, 2015 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. First Quarter Results Net sales for the quarter ended March 31, 2015 were $46.7 million compared with net sales for the quarter ended March 31, 2014 of $48.7 million. Income from continuing operations and net income for the quarters ended March 31, 2015 and March 31, 2014 were flat. Income from continuing operations for the quarters ended March 31, 2015 and March 31, 2014 were $2.7 million, or $0.65 per diluted share. Net income for the quarters ended March 31, 2015 and March 31, 2014 were $2.5 million, or $0.61 per diluted share. Net income for the quarters ended March 31, 2015 and March 31, 2014 included a loss from discontinued operations of $0.2 million, or $0.04 per diluted share. The Company generated EBITDA from continuing operations of $4.8 million for the first quarter of 2015, as compared to $4.7 million for the same period in 2014, an increase of $0.1 million, or 2%. The Company generated Adjusted EBITDA from continuing operations of $4.9 million for the first quarter of 2015, compared to $5.5 million for the same period in 2014, for a decrease of $0.6 million, or 11%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Guidance 2015 The Company anticipates, based on current information, full-year 2015 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $189 million to $231 million, $21.0 million to $27.0 million, and $22.0 million to $28.0 million, respectively. The Company's outlook for the second quarter of 2015 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $49 million to $54 million, $5.7 million to $6.3 million, and $6.0 million to $6.6 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Net sales $ $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) ) Interest income 13 2 Interest expense (6
